Citation Nr: 1815918	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, also claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
The Veteran's spouse


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1947 to January 1949.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2018, a videoconference hearing was held and a transcript has been associated with the claims file.  As reported in the hearing, the Board notes that the Veteran volunteered for the armed forces during the Korean War.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In September 2017 private psychological assessment, the Veteran was diagnosed with PTSD.

2. The Veteran experienced a traumatic event in service related to a misemployed ordnance at Eglin Air Force Base, which caused extensive injuries that the Veteran witnessed.  

3. The Veteran's private psychologist opined that the Veteran's PTSD was caused by his exposure to this traumatic event in service.  The psychologist explained that the Veteran's personal life suffered from the symptoms caused by the traumatic event as soon as he was discharged from service.  Those symptoms continued to the present time.  

4. The record supports a finding that the Veteran's PTSD was caused by events in service. 




CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder, also claimed as PTSD, anxiety, and depression, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


ORDER

Service connection for acquired psychiatric disorder (also claimed as PTSD, anxiety, and depression) is granted.




____________________________________________
VICTORIA MOSHIASWHILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


